Citation Nr: 1605573	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  12-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post left foot injury, degenerative joint disease, hallux MTP and IPJ, calcaneal spur (hereinafter left foot disability).

2.  Entitlement to an evaluation in excess of 20 percent for status post AC joint separation, right shoulder with degenerative joint disease and residual surgical scar (hereinafter right shoulder disability).

3.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or an anxiety disorder.

4.  Whether new and material evidence has been received with respect to a claim of service connection for a bilateral knee disorder, to include bilateral chondromalacia.

5.  Entitlement to service connection for obstructive sleep apnea (OSA).

6.  Entitlement to service connection for lower left leg pain and swelling.

7.  Entitlement to an evaluation in excess of 10 percent for left ankle degenerative joint disease, residuals of ankle injury and surgical repair.

8.  Entitlement to an evaluation in excess of 10 percent for decreased sensation of the left foot.

9.  Entitlement to an evaluation in excess of 10 percent for scar of the left great toe with pain and decreased sensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1977 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2011, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2015, respecting the psychiatric and bilateral knee claims; a transcript of that hearing is associated with the claims file.

The issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a September 2015 statement and VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The psychiatric and bilateral knee issues are considered reopened; those reopened claims, as well as the left ankle, left great toe scar, left foot sensation, lower left leg, and OSA issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In his October 2015 Board hearing and then in an October 2015 correspondence, the Veteran stated that he wished to withdraw the increased evaluation claims for his right shoulder and left foot disabilities.

2.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, to include PTSD and/or an anxiety disorder, has been received since a final March 2008 rating decision that denied service connection for that claim.

3.  New evidence that tends to substantiate the claim of service connection for bilateral knee disorders, to include bilateral chondromalacia, has been received since a final May 1997 rating decision that denied service connection for those claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the increased evaluation claims for the Veteran's right shoulder and left foot disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD and/or an anxiety disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received, and the claim of service connection for bilateral knee disorders, to include bilateral chondromalacia, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Right Shoulder and Left Foot Increased Evaluation Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In his October 2015 Board hearing, which was reduced to writing via a transcript, and then in a subsequent October 2015 correspondence, the Veteran indicated that he wished to withdraw his increased evaluation claims for his right shoulder and left foot disabilities.  In light of these statements, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to claims for increased evaluation for the Veteran's right shoulder and left foot disabilities on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

New and Material Evidence Claims for Psychiatric and Bilateral Knee Disorders

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Psychiatric Disorder Claim

Historically, the Veteran filed a claim of service connection for psychiatric disorder/PTSD in November 2004, which was denied in an October 2005 rating decision.  The Veteran timely submitted a notice of disagreement with that decision in November 2005; the AOJ issued a statement of the case as to that issue in September 2006.  The Veteran submitted a substantive appeal, VA Form 9, in August 2007 indicating his desire to appeal the psychiatric claim.  The AOJ sent the Veteran a letter in which it determined that the substantive appeal was not timely.  See 38 C.F.R. § 20.200, 20.202 (2015).  However, the AOJ found that the substantive appeal was a claim to reopen, and readjudicated that claim in a March 2008 rating decision, wherein service connection was again denied.  The Veteran was notified of that decision in a March 2008 letter.  The Veteran did not submit a notice of disagreement or any additional evidence with respect to that claim within one year of that notification letter.  No further evidence respecting the Veteran's psychiatric disorder claim was received until he filed his claim to reopen service connection in February 2010, from which this appeal stems.  

As no new and material evidence was received during the appeal period following the March 2008 notification letter, the March 2008 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the March 2008 notification letter, the March 2008 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder, to include PTSD and/or an anxiety disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the last final March 2008 rating decision, the Veteran has submitted several statements, including testimony at the October 2015 Board hearing, detailing several instances in service wherein he witnessed traumatic events as a still photographer, including photographing autopsies and accident and crime scenes at several bases over the course of his military service.  

While the allegation that the Veteran witnessed traumatic events as a still photographer in service is not necessarily new, the Board notes that the statements and testimony received since March 2008 give further depth and detail to the types of traumatic events that he witnessed during service; this further depth and detail leads the Board to conclude that obtaining a VA examination and medical opinion are necessary.  Accordingly, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Bilateral Knee Claims

Historically, the Veteran filed a claim of service connection for bilateral knee disorders, which the AOJ denied in a May 1997 rating decision.  The Veteran was notified of that decision in a May 1997 rating decision.  The Veteran did not submit a notice of disagreement or any additional evidence with respect to those claims within one year of that notification letter.  No further evidence respecting the Veteran's bilateral knee claims was received until he filed his claim to reopen service connection in February 2010, from which this appeal stems.  

As no new and material evidence was received during the appeal period following the May 1997 notification letter, the May 1997 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the May 1997 notification letter, the May 1997 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claims of service connection for bilateral knee disorders.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the May 1997 rating decision, the AOJ denied the bilateral knee claims on the basis that there was no nexus to military service.  Since that decision, the Veteran has argued in several statements and during his testimony in the October 2015 Board hearing that his bilateral knee disorders are due to stepping in a hole during physical training in service, which is the same incident in which he injured his now-service-connected left foot and ankle.  Moreover, the Veteran avers that his bilateral knee disorders are a result of his service-connected disabilities, particularly his left foot and ankle disabilities.  In light of these statements, the Board has determined that obtaining a VA examination and medical opinion is necessary.  Therefore, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claims of service connection for bilateral knee disorders has been received in this case, and those claims are reopened.  See 38 C.F.R. § 3.156(a); Shade, supra.

ORDER

The appeal of the issues of increased evaluation for right shoulder and left foot disabilities is dismissed.

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD and/or an anxiety disorder, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for bilateral knee disorders, to include bilateral chondromalacia, has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.


REMAND

Initially, the Board notes that the AOJ denied service connection for OSA and lower left leg pain and swelling, and increased evaluation claims of the decreased left foot sensation, left great toe scar, and left ankle disabilities in a July 2015 rating decision.  The Veteran submitted a notice of disagreement, VA Form 21-0958, respecting those 5 issues in August 2015.  As a timely notice of disagreement with the service connection for OSA and lower left leg and increased evaluation for his decreased left foot sensation, left great toe scar, and left ankle disabilities claims have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the service connection for OSA and lower left leg pain and swelling, and increased evaluation claims of the decreased left foot sensation, left great toe scar, and left ankle disabilities claims are remanded at this time.

Regarding the psychiatric and bilateral knee claims, while the Board has reopened the psychiatric and bilateral knee claims, as noted above, the Board has also reviewed the evidence of record and has determined that VA examinations of those claimed disabilities are necessary.  Those claims are therefore remanded at this time in order for such to be accomplished.  See Shade, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, in November 2012, the Veteran submitted a letter indicating that he was in receipt of Social Security Administration (SSA) benefits.  The Board finds that those records may be potentially relevant to the issues remanded at this time.  Therefore, on remand, attempts to obtain any SSA records should be made and any records obtained should be associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issues of service connection for OSA and lower left leg pain and swelling, and increased evaluation claims of the decreased left foot sensation, left great toe scar, and left ankle disabilities.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain any relevant VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2015 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including an anxiety disorder.  The examiner should also specifically determine if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any traumatic incidents that the Veteran encountered as a result of his duties as a still photographer during military service such as autopsies and accident and crime scenes.

The examiner should take as conclusive fact that the Veteran witnessed traumatic events/scenes as a result of his duties as a still photographer during service, as recounted in his several statements of record and in his October 2015 Board hearing testimony.

For each psychiatric disorder found other than PTSD, to include any anxiety disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any traumatic incidents that the Veteran encountered as a result of his duties as a still photographer during military service such as autopsies and accident and crime scenes.  

The Veteran's lay statements regarding events that occurred during service should be discussed.  The examiner should additionally address any evidence regarding onset of symptomatology and any evidence of continuity of symptomatology since discharge from military service, including the Veteran's statements that he began to self-medicate himself during military service with alcohol and drug use, which continued after he was discharged from service as a result of those problems.  

The examiner must also address the March 2005 VA psychiatric examination and the examiner's findings and conclusions therein, particularly that the Veteran's psychiatric disorders/symptoms shown at that time were related to his duties as a still photographer during military service, although he was diagnosed with an anxiety disorder rather than PTSD at that time.  The examiner should additionally address any other pertinent evidence of records, as appropriate, including lay statements from the Veteran's spouse and friend, C.A.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine whether his bilateral knee disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral knee disorders found, to include chondromalacia and/or any arthritic conditions thereof.

Then, the examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any physical training accident that resulted his left ankle injury during service, or any other physical activities that occurred during military service such as running in combat boots.

The examiner should take as conclusive fact that the Veteran suffered an injury in service as a result of stepping in a hole during physical training which led to his service-connected left foot and ankle disabilities.

The examiner should discuss the Veteran's lay statements regarding injury in service, and also discuss his statements regarding symptomatology suffered during service and any continuity of symptomatology during service and since discharge therefrom.  The examiner should also discuss the Veteran's statements that he never sought knee treatment during military service, instead self-medicating his symptoms and seeking treatment with his friends in the medical lab on the side without documentation, as noted in his October 2015 hearing testimony.

The examiner should also address any previous VA examination of the Veteran's knees in the claims file, and those examiners' findings and conclusions therein.  The examiner should finally address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric and bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


